Mr. Justice Wolf
delivered the opinion of the court.
The petitioner alleged that a'n attachment was obtained against him without notice and without the proceeding being conducted as a separate one (m piesa separada). The text relied on is section 14 of the laws of 1902, section 382 of the Revised Statutes of that year, as follows:
“All allegations made by either party in the course of the proceedings regarding the remedy, shall be substantiated, notifying the other party' by means of a summons to appear before any of the judges, each party having then an opportunity to produce their proofs. The court shall immediately decide the question, but in no case shall the incidental questions interfere with the course of the proceedings in the principal question or suit. Not more than five days shall elapse between the time the summons is served, and the appearance of the parties at the hearing, which shall not be suspended for any reason. Every decision of the court shall immediately be *157carried, into effect, but tbe injured person may protest and declare Ms intention to take an appeal, as provided in tbe Law of Civil Procedure, against tbe final judgment of the court.”
In the English version there is no allusion to pieza sepa-rada, hut whether the proceeding is so conducted or not is not a sufficient reason for invoking the special jurisdiction of this court.
As to the question of notice, we are convinced that it was not the idea of the Act of March 1, 1902, to require that an attachment he first notified to a debtor before issuance. If such notice were necessary the primary purpose of the law, namely the security, might be defeated. Nowhere else that we know of does an attachment statute require the previous notice to the debtor, although security to the debtor is frequently exacted. Both the English and Spanish texts in terms do not refer to the issuance of the attachment itself, but to a controversy arising out of “allegations” in English and “pretensiones” in Spanish. There is nothing do indicate an intention of a primary notice. It is true tha.t in this case the attachment was not contemporaneous with the complaint, but issued after the answer; but there is nothing in the law that requires the attachment to issue immediately. On the contrary, the idea of the law is to make the judgment effective when rendered. We find no error of procedure.
Even if we were in doubt we should not issue the writ in this case, because the record shows no application to the court below to correct, modify or annul its order. Before our extraordinary jurisdiction should be invoked in a case like the present, the petitioner should show that he attempted to exhaust his remedies in the court below.
The writ must be annulled.

Writ discharged.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred. • ' .